


Exhibit 10.75

 

SECOND AMENDMENT TO NOTE PURCHASE AGREEMENT

 

This SECOND AMENDMENT TO NOTE PURCHASE AGREEMENT (this “Amendment”), dated as of
March 31, 2009 (the “Effective Date”), is by and among The Children’s Place
Retail Stores, Inc. (the “Issuer”), a corporation incorporated under the laws of
Delaware, the parties listed as Guarantors on the signature pages to the Note
Purchase Agreement (as defined below) (the “Guarantors”, collectively with the
Issuer, the “Note Parties”, and each such Person a “Note Party”), Sankaty
Advisors, LLC as collateral agent (the “Agent”), Crystal Capital Fund
Management, L.P. as syndication agent, and each Note Purchaser listed on
Schedule I attached to the Note Purchase Agreement, relating to the Note
Purchase Agreement (collectively, the “Note Purchasers”), dated as of July 31,
2008 (as amended, restated, supplemented or otherwise modified and in effect
from time to time, the “Note Purchase Agreement”), among the Note Parties, the
Note Purchasers from time to time party thereto, and the Agent.  Terms used but
not defined herein shall have the meanings ascribed to such terms in the Note
Purchase Agreement.

 

WHEREAS, under the Issuer’s Amended and Restated 2005 Equity Incentive Plan,
associates of the Issuer, including executive officers, and directors are
awarded, as part of their compensation, deferred shares and in certain limited
circumstances, restricted shares.

 

WHEREAS, when these deferred shares vest, or (absent an election to be taxed at
the time of grant under Section 83(b) of the Code) the restrictions lapse, the
associate recognizes ordinary income which is subject to income and employment
withholding taxes.

 

WHEREAS, if the associate is not able, either by reason of a restriction against
trading imposed on the associate by the federal securities laws or (in certain
limited circumstances by reason of restrictions imposed by contract), to sell
those shares to cover his or her tax withholding obligations, the Issuer may
withhold a number of the shares that would otherwise be delivered or for which
the restrictions would lapse having a value equivalent to the amount of the
required tax withholding.

 

WHEREAS, the Issuer retires the shares withheld and remits a cash amount to the
government in an amount equivalent to the fair market value, as determined by
the board of directors of the Issuer, of the shares withheld in respect of the
applicable withholding amount;

 

WHEREAS, the Agent considers each such payment to be a Restricted Payment under
Section 8.6.3 of the Note Purchase Agreement and wishes to amend the Note
Purchase Agreement permit certain payments of such type, to the extent
hereinafter set forth;

 

NOW THEREFORE, in consideration of the mutual agreements contained in the Note
Purchase Agreement and herein and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

 

--------------------------------------------------------------------------------


 

§1.  Amendment.  Effective as of July 31, 2008, upon satisfaction of the
conditions precedent set forth in §2 hereof, and in reliance upon the
representations and warranties of the Note Parties set forth in the Note
Purchase Agreement and in this Waiver, the Agent and the Note Purchasers hereby
:

 

(i)            amend Section 8.6.3 of the Note Purchase Agreement by adding a
new subsection 8.6.3.5 to read in its entirety as follows:

 

8.6.5.       The Issuer may make Withholding Tax Payments in Fiscal Year 2008 in
an amount not to exceed $650,000 in connection with the Withholding Share
Retirement of Plan Shares.

 

(ii)           add, in appropriate alphabetical position, the following new
definitions to Annex I of the Note Purchase Agreement:

 

“Deferred Shares” means shares of capital stock of the Issuer awarded to a Plan
Participant pursuant to the Equity Incentive Plan with respect to which the
interest of such Plan Participant vests over time.

 

“Equity Incentive Plan” means the Issuer’s Amended and Restated 2005 Equity
Incentive Plan, as amended from time to time.

 

“Incentive Plan Tax Event” means the recognition by a Plan Participant of
ordinary income which is subject to income and employment withholding taxes by
reason of either (i) the lapse of restrictions on Restricted Shares with respect
to which the Plan Participant has not made an election to be taxed at the time
of grant under Section 83(b) of the Code or (ii) the vesting of Deferred Shares.

 

“Incentive Plan Tax Liability” means the amount of income and employment
withholding taxes due and payable in connection with an Incentive Plan Tax
Event.

 

“Plan Participant” means employees of the Issuer, including executive officers,
and directors of the Issuer.

 

“Plan Shares” means Deferred Shares and/or Restricted Shares.

 

“Restricted Shares” means shares of capital stock of the Issuer awarded to a
Plan Participant pursuant to the Equity Incentive Plan which are subject to
restrictions on their sale by the Plan Participant and which are not Deferred
Shares.

 

“Trading Prohibition” means a prohibition in effect at the time of an Incentive
Plan Tax Event preventing the sale by a Plan Participant of Plan Shares in order
to enable such Plan Participant to discharge Incentive Plan Tax Liability, which
prohibition arises from a restriction against trading imposed by either the
federal securities laws or by contract.

 

2

--------------------------------------------------------------------------------


 

“Withholding Tax Payment” means a cash payment by the Issuer to the appropriate
Governmental Authority in an amount equal to the Incentive Plan Tax Liability of
a Plan Participant made at a time when a Trading Prohibition affecting such Plan
Participant is in effect.

 

“Withholding Share Retirement” means the retirement of Plan Shares of a Plan
Participant having a fair market value, as determined by the board of directors
of the Issuer, equal to the Incentive Plan Tax Liability of such Plan
Participant which is the subject of a Withholding Tax Payment.

 

§2.          Conditions Precedent.  This Amendment shall become effective as of
July 31, 2008 at such time as each of the Note Parties, the Required Purchasers
and the Agent have duly executed and delivered to the Agent a counterpart
signature page to this Amendment; and each of the Guarantors has duly executed
and delivered to the Agent a counterpart signature page to the Ratification of
Guaranty attached to this Amendment.

 

§3.          Representations and Warranties.  The Note Parties, hereby represent
and warrant to the Agent and the Note Purchasers as follows:

 

(a)           Representations and Warranties.  All representations and
warranties of each of the Note Parties contained in the Note Purchase Agreement
and the other Note Documents are true and correct on and as of the date of this
Amendment, in each case as if then made, other than representations and
warranties that expressly relate solely to an earlier date (in which case such
representations and warranties were true and correct on and as of such earlier
date); provided, that, for the avoidance of doubt, for the limited purpose of
this Amendment, this Section 3(a) shall not apply to Section 5.5.3 of the Note
Purchase Agreement because the Projections referred to therein are currently in
progress.  .

 

(c)           Default.  Immediately after giving effect to this Amendment, no
Default or Event of Default has occurred and is continuing.

 

(b)           Authority, Etc.  The execution and delivery by the Note Parties,
of this Amendment and the Ratification of Guaranty attached to this Amendment
and the performance by the Note Parties of all of their agreements and
obligations under the Note Purchase Agreement as amended hereby and the other
Note Documents to which they are party are within the corporate or limited
liability company authority, as applicable, of the Note Parties and have been
duly authorized by all necessary corporate or limited liability company action,
as applicable, on the part of the Note Parties.

 

(c)           Enforceability of Obligations.  This Amendment, the Ratification
of Guaranty attached to this Amendment, the Note Purchase Agreement, and the
other Note Documents constitute the legal, valid and binding obligations of the
Note Parties enforceable against the Note Parties in accordance with their
terms, except as enforceability is limited by bankruptcy, insolvency,
reorganization, moratorium or other laws relating to or affecting generally the
enforcement of creditors’ rights and by equitable principles of general
applicability, regardless of whether enforcement is sought in an action at law
or proceeding in equity.

 

3

--------------------------------------------------------------------------------


 

§4.          Ratification of Existing Agreements.  The Note Parties agree that
the Note Obligations are, except as otherwise expressly modified in this
Amendment upon the terms set forth herein, ratified and confirmed in all
respects.  In addition, by the execution of this Amendment, the Note Parties
represent and warrant that no counterclaim, right of set-off or defense of any
kind on the part of the Note Parties exists or is outstanding with respect to
such Note Obligations.

 

§5.          No Other Amendments.  Except as expressly provided in this
Amendment, all of the terms and conditions of the Note Purchase Agreement and
the other Note remain in full force and effect. Nothing contained in this
Amendment shall (a) be construed to imply a willingness on the part of the Agent
or the Note Purchasers to grant any similar or other future waiver or amendment
of any of the terms and conditions of the Note Purchase Agreement or the other
Note Documents or (b) in any way prejudice, impair or affect any rights or
remedies of the Agent or the Note Purchasers under the Note Purchase Agreement
or the other Note Documents.

 

§6.          Execution in Counterparts.  This Amendment may be executed in any
number of counterparts, each of which shall be deemed an original, but all of
which together shall constitute one instrument. In proving this Amendment, it
shall not be necessary to produce or account for more than one such counterpart
signed by the party against whom enforcement is sought.

 

§7.          Expenses.  Pursuant to Section 13.1 of the Note Purchase Agreement,
all costs and expenses incurred or sustained by the Agent in connection with
this Amendment, including the fees and disbursements of legal counsel for the
Agent in producing, reproducing and negotiating the Amendment, will be for the
account of the Note Parties.

 

§8.          Miscellaneous.  THIS AMENDMENT SHALL BE GOVERNED BY, AND SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK. 
The captions in this Amendment are for convenience of reference only and shall
not define or limit the provisions hereof.  This Amendment shall be a
“Note Document” under and as defined in the Note Purchase Agreement.

 

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered as of the date first above written.

 

THE ISSUER:

THE CHILDREN’S PLACE RETAIL STORES, INC.

 

 

 

 

 

By:

/s/ Susan J. Riley

 

 

Name: Susan J. Riley

 

 

Title: Executive Vice President, Finance & Administration

 

 

GUARANTORS:

THE CHILDREN’S PLACE SERVICES COMPANY, LLC

 

 

 

 

 

By:

/s/ Susan J. Riley

 

 

Name: Susan J. Riley

 

 

Title: Executive Vice President, Finance & Administration

 

 

 

TWIN BROOK INSURANCE COMPANY, INC.

 

 

 

 

 

By:

/s/ Susan J. Riley

 

 

Name: Susan J. Riley

 

 

Title: President

 

 

 

THECHILDRENSPLACE.COM, INC.

 

 

 

 

 

By:

/s/ Adrienne Urban

 

 

Name: Adrienne Urban

 

 

Title: Assistant Treasurer

 

 

 

THE CHILDREN’S PLACE CANADA HOLDINGS, INC.

 

 

 

 

 

By:

/s/ Susan J. Riley

 

 

Name: Susan J. Riley

 

 

Title: Senior Vice President and Treasurer

 

 

***Signature Page to

Second Amendment to Note Purchase Agreement***

 

--------------------------------------------------------------------------------

 

 

THE CHILDREN’S PLACE (VIRGINIA), LLC

 

 

 

 

 

By:

/s/ Susan J. Riley

 

 

Name: Susan J. Riley

 

 

Title: Senior Vice President and Treasurer

 

 

[Signatures continue on following page]

 

***Signature Page to

Second Amendment to Note Purchase Agreement***

 

--------------------------------------------------------------------------------


 

COLLATERAL AGENT:

SANKATY ADVISORS, LLC

 

 

 

 

 

By:

/s/ Michael Ewald

 

 

Name:

Michael Ewald

 

 

Title:

Managing Director

 

 

NOTE PURCHASERS:

SANKATY CREDIT OPPORTUNITIES III,
L.P.

 

 

 

 

 

By:

/s/ Michael Ewald

 

 

Name:

Michael Ewald

 

 

Title:

Managing Director

 

 

 

 

SANKATY CREDIT OPPORTUNITIES IV,
L.P.

 

 

 

 

 

By:

/s/ Michael Ewald

 

 

Name:

Michael Ewald

 

 

Title:

Managing Director

 

 

 

 

SANKATY CREDIT OPPORTUNITIES IV
(OFFSHORE MASTER), L.P.

 

 

 

 

 

By:

/s/ Michael Ewald

 

 

Name:

Michael Ewald

 

 

Title:

Managing Director

 

 

[Signatures continue on following page]

 

***Signature Page to

Second Amendment to Note Purchase Agreement***

 

--------------------------------------------------------------------------------


 

 

CRYSTAL CAPITAL ONSHORE
WAREHOUSE LLC

 

 

 

As duly authorized: Crystal Capital Fund
Management, L.P., as designated manager

 

 

 

By:

Crystal Capital Fund Management GP,

 

 

LLC, its General Partner

 

 

 

 

 

 

 

 

By:

/s/ Evren Ozargun

 

 

 

Name: Evren Ozargun

 

 

 

Title: Diretor

 

 

[Signatures continue on following page]

 

***Signature Page to

Second Amendment to Note Purchase Agreement***

 

--------------------------------------------------------------------------------


 

 

1903 ONSHORE FUNDING, LLC

 

 

 

By: GB Merchant Partners, LLC, its Investment
Manager

 

 

 

 

 

By:

 /s/ Wendy Landon

 

 

 Name: Wendy Landon

 

 

 Title: Managing Director

 

 

 

 

1903 OFFSHORE LOANS SPV LIMITED

 

 

 

By: GB Merchant Partners, LLC, its Investment
Manager

 

 

 

 

 

By:

 /s/ Wendy Landon

 

 

 Name: Wendy Landon

 

 

 Title: Managing Director

 

***Signature Page to

Second Amendment to Note Purchase Agreement***

 

--------------------------------------------------------------------------------


 

RATIFICATION OF GUARANTY

 

Each of the undersigned Guarantors hereby (a) acknowledges and consents to the
foregoing Waiver and the Notes Parties’ execution thereof; (b) agrees to be
bound thereby; and (c) ratifies and confirms all of their respective obligations
and liabilities under the Note Documents to which any of them is a party and
ratifies and confirms that such obligations and liabilities extend to and
continue in full force and effect with respect to, and continue to guarantee and
secure, as applicable, the Note Obligations of the Note Parties under the Note
Purchase Agreement.

 

GUARANTORS:

THE CHILDREN’S PLACE SERVICES
COMPANY, LLC

 

 

 

 

 

By:

/s/ Susan J. Riley

 

 

Name: Susan J. Riley

 

 

Title:

Executive Vice President, Finance &

 

 

 

Administration

 

 

 

TWIN BROOK INSURANCE COMPANY,
INC.

 

 

 

 

 

By:

/s/ Susan J. Riley

 

 

Name: Susan J. Riley

 

 

Title: President

 

 

 

 

thechildrensplace.COM, INC.

 

 

 

 

 

By:

/s/ Adrienne Urban

 

 

Name: Adrienne Urban

 

 

Title: Assistant Treasurer

 

 

 

 

THE CHILDREN’S PLACE CANADA
HOLDINGS, INC.

 

 

 

 

 

By:

/s/ Susan J. Riley

 

 

Name: Susan J. Riley

 

 

Title: Senior Vice President and Treasurer

 

 

 

 

THE CHILDREN’S PLACE (VIRGINIA), LLC

 

 

 

 

 

By:

/s/ Susan J. Riley

 

 

Name: Susan J. Riley

 

 

Title: Senior Vice President and Treasurer

 

--------------------------------------------------------------------------------
